       Case 2:18-cv-04246-SMB Document 21 Filed 03/01/19 Page 1 of 2



1    David N. McDevitt (030761)
2    Thompson Consumer Law Group, PLLC
     5235 E. Southern Ave., D106-618
3    Mesa, AZ 85206
4
     Telephone: 602-845-5969
     Facsimile: (866) 317-2674
5    dmcdevitt@consumerlawinfo.com
6
     Attorneys for Plaintiff

7                               UNITED STATES DISTRICT COURT
8
                                 FOR THE DISTRICT OF ARIZONA

9    Keith Canete,                                 ) Case No. 2:18-cv-04246-SMB
                                                   )
10
     Plaintiff,                                    ) NOTICE OF SETTLEMENT
11                                                 )
              vs.                                  )
12
                                                   )
13   Wheels Financial         Group,    LLC     dba)
     800LoanMart,                                  )
14
                                                   )
15   Defendant.                                    )
16
              Notice is hereby given that the parties have reached a settlement in this case.
17

18   Plaintiff respectfully requests that this Court allow sixty (60) days within which to
19
     complete the settlement, during which time Plaintiff requests the Court to retain
20
     jurisdiction over this matter until fully resolved and final dismissal paperwork may be
21

22   filed.
23
     Dated: March 1, 2019
24                                                 Respectfully submitted,
25

26
                                                   s/David N. McDevitt
27                                                 David N. McDevitt (030761)
28
                                                   Thompson Consumer Law Group, PLLC
                                                   5235 E. Southern Ave., D106-618


                                            Notice of Settlement - 1
      Case 2:18-cv-04246-SMB Document 21 Filed 03/01/19 Page 2 of 2



1                                              Mesa, AZ 85206
2                                              Telephone: 602-845-5969
                                               Facsimile: (866) 317-2674
3                                              dmcdevitt@consumerlawinfo.com
4
                                               Attorneys for Plaintiff

5

6
                                CERTIFICATE OF SERVICE

7
           I certify that on March 1, 2019 I filed the foregoing document, NOTICE OF
8

9
     SETTLEMENT, with the Clerk of the U.S. District Court for the District of Arizona

10   using CM/ECF, which will send notification of such filing to all counsel of record, as
11
     follows:
12
                Patricia V. Waterkotte
13
                Rusing Lopez & Lizardi, P.L.L.C.
14              6363 North Swan Road, Suite 151
                Tucson, Arizona 85718
15
                Telephone: (520) 792-4800
16              Facsimile: (520) 529-4262
                pvictory@rllaz.com
17

18              Attorneys for Defendant
                Wheels Financial Group, LLC dba 800LoanMart
19

20

21
                                               s/David N. McDevitt
22                                             David N. McDevitt
23

24

25

26

27

28




                                        Notice of Settlement - 2
